Citation Nr: 0115231	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  99-25 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits, in the 
amount of $ 2,280.00, was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to February 
1946.  He died on April [redacted], 1969.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 determination by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's request 
for waiver of recovery of an overpayment of pension benefits 
on the basis that the appellant did not submit a timely 
request for waiver of the overpayment.

Statements from the appellant, while somewhat imprecise, 
appear to be questioning the validity or propriety of the 
current indebtedness, but that issue has not been developed 
for appellate review.  Ordinarily, the question of the 
validity of an indebtedness would be inextricably intertwined 
with the issue of entitlement to waiver of its recovery.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  However, in 
this case the threshold of the question to be resolved is 
limited to the timeliness of the request for the waiver, 
which is a matter that is independent of that which would 
involve the validity of the debt.  In any event, that matter 
is referred to the RO for action and disposition as 
appropriate.


FINDINGS OF FACT

1.  VA advised the appellant in a December 11, 1992, letter 
that an overpayment in the amount of $2,280.00 had been 
created in regard to her receipt of VA death pension 
benefits, that she had a right to request a waiver of 
recovery of this debt and that the time limit to request such 
a waiver was 180 days.

2.  VA received a request for a waiver of recovery of 
overpayment of pension benefits from the appellant on October 
13, 1998, more than 180 days after the notice of the 
indebtedness.

3.  The delay by the appellant in requesting a waiver of 
recovery of the overpayment was not the result of VA error or 
error by postal authorities and was not due to circumstances 
beyond her control.



CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $2,280.00 is precluded by 
the appellant's failure to make a timely request for waiver. 
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that while this case 
was pending the Veterans Claims Assistance Act of 2000  was 
enacted into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth the requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the appellant was provided adequate 
notice as to the procedural requirements to substantiate her 
claim in the Statement of the Case that was issued by the RO 
as well as other correspondence of record.  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  There are numerous 
statements from the appellant in the file as well as copies 
of correspondence to her pertaining to the debt.  The 
appellant has been offered an opportunity to submit 
additional evidence in support of her claim.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify as to the evidence needed to 
substantiate the claim.  Therefore, the Board will proceed 
with appellate disposition of the case.  

The pertinent facts in this case may be briefly stated.  The 
appellant was notified by a computer generated letter dated 
on December 11, 1992, that an overpayment was charged to her 
account in the amount of $ 2,280.00 in regard to her receipt 
of VA pension benefits.  The December 11, 1992, letter 
provided the appellant with the appropriate notice of her 
procedural rights with respect to a request for a waiver of 
recovery of this overpayment.  Specifically, she was informed 
that she had the right to request a waiver but that such a 
request had to be submitted within 180 days. 

In a letter associated with the claims file on October 13, 
1998, the appellant asserted that a named VA employee had 
lost paperwork relevant to her pension and had either quit or 
been fired.  The appellant also asserted that because a 
pharmacy had closed, she was unable to verify what she had 
paid for medicine on a monthly basis.  She asked for a waiver 
of the overpayment.  

In an October 1998 decision, the Committee denied the 
appellant's request for waiver of the recovery of an 
overpayment of pension benefits in the amount of $2,280.00 on 
the grounds that an application for waiver had not been 
received within 180 days from the date of notification of the 
indebtedness.  

In an April 1999 letter, the appellant's daughter-in-law 
(writing on behalf of the appellant) asserted that a waiver 
had been filed for the appellant within the 180 day allowance 
in 1991, by a VA representative who apparently lost the 
appellant's file and was not longer employed by VA.  It was 
also asserted that the appellant's son and daughter-in-law 
had applied for a waiver in 1992 and never received a reply 
from the Committee.  Finally, the appellant's daughter-in-law 
asserted that she and the appellant's son had repeatedly 
filed requests for waivers, and that several VA 
representatives over the years had assured them that the 
matter was being addressed.  

A statement of the case was issued in October 1999.  In a 
December 1999 substantive appeal, it was asserted, in 
pertinent part, that following the notification of 
overpayment in 1992, numerous letters and phone calls were 
made to VA regarding the matter.  It was also asserted that 
the appellant's son was a disabled veteran, and it was 
suggested that documents relating to the appellant may have 
been misfiled in her son's claims folder.  Attached to the 
substantive appeal were various documents, including a bank 
statement of account dated in 1999, copies of medical reports 
dated between 1989 and 1999 (reflecting various medications 
the appellant had been prescribed during this period), and a 
copy of a financial status report filed in 1999.  

In March 2001, the Committee affirmed its prior decision to 
deny consideration of waiver due to timeliness.  It was also 
noted that despite a thorough review, no documents pertaining 
to the appellant were found in her son's claims file. 

After carefully reviewing the evidence of record, including 
the procedural history of the case, the Board finds that the 
appellant's request for waiver of recovery of overpayment 
must be denied, based on the fact that the request was 
clearly untimely. 

According to VA regulations:

[a] request for waiver of an indebtedness 
. . . shall only be considered . . . if 
made within 180 days following the date 
of notice of indebtedness issued on or 
after April 1, 1983, by the Department of 
Veterans Affairs to the debtor.

38 C.F.R. § 1.963(b)(2) (2000).

The 180 day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness. 38 
C.F.R. § 1.963(b)(2) (2000).

As previously described, VA notified the appellant of the 
$2,280.00 indebtedness in a December 11, 1992, letter.  The 
evidence before the Board shows that a request for waiver of 
overpayment of pension benefits was first received by VA on 
October 13, 1998, more than five years later. 

The Board finds the appellant's argument that she apparently 
did file a timely request for waiver, which was reportedly 
misplaced by a former VA employee, or that relevant paperwork 
was misfiled in her son's claims folder, to be without merit.  
The claims file of the appellant's son was thoroughly 
reviewed and no documents pertaining to the appellant were 
found.  There is simply no indication that any pertinent 
correspondence or other documents are missing from the 
appellant's claims file, or that there was any mishandling of 
the appellant's paperwork by a VA employee.  Indeed, the 
claims file appears to be fully intact, containing many 
documents dated between December 1992 and October 1998, none 
of which indicate a request for waiver.  As detailed above, 
the first request for a waiver of overpayment was filed by 
the appellant on October 13, 1998.  

Thus, the Board finds that the appellant did not submit a 
request for a waiver of recovery of the overpayment in 
question within 180 days from the December 11, 1992, VA 
letter and as such, it may not be deemed to have been timely 
filed. 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.963(b)(2) (2000).  Further, the evidence fails to 
demonstrate that any error was made by either VA or the 
postal authorities causing a delay in the appellant's receipt 
of the notification of indebtedness beyond the time 
customarily required for mailing.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in cases where the law and not the evidence is 
dispositive, as is the case here, a claim should be denied or 
an appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Accordingly, as the appellant's request for a waiver of 
recovery of an overpayment of pension benefits was not timely 
filed, her claim must be denied.

Finally, it is observed that arguments have been advanced 
that it would be appropriate to afford the appellant 
equitable relief.  "Equitable relief is extended sparingly, 
such as in a case in which a claimant has actively pursued 
judicial remedies but has filed defective pleadings, or were 
a claimant has been induced or tricked by his adversary's 
misconduct."  Pfau v. West, 12 Vet. App. 515, 517 (1999) 
citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 
(1990).

The Board should point out, that it has no jurisdiction over 
the issue of the Secretary's powers to extend equitable 
relief under 38 U.S.C.A. § 503, even if the Board would have 
conceded that the appellant's contentions were wholly 
meritorious.  Taylor v. West, 11 Vet. App. 436, 440 (1998); 
Moffitt v. Brown, 10 Vet. App. 214, 225 (1997); McCay v. 
Brown, 9 Vet. App. 183, 189 (1996), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  A claim for such relief must be raised 
directly to the Secretary of VA.  Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (the Court noted that the authority to 
award equitable relief under section 38 U.S.C.A. § 503(a) is 
committed "'to the sole discretion of the Secretary' and that 
the Board is without jurisdiction to review the Secretary's 
exercise of that discretion); see Darrow v. Derwinski, 2 Vet. 
App. 303, 306 (1992).



ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits is denied.



		
JOAQUIN AGUAYO-PERELES
Member, Board of Veterans' Appeals

 


